Citation Nr: 1012139	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1979 to September 
1992, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND
As an initial matter, the record reflects that the Veteran 
served in the Army Reserves, but the precise dates of his 
reserve service are not entirely clear.  
Active military, naval, or air service includes any period 
of active duty training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated 
in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a), (d) (2009).  Active duty training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2009).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active duty training, or from injury incurred or 
aggravated during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, the 
presumptions do not apply to active duty training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

The Veteran's claims file includes service treatment records 
dated from March 1979 to March 2002, including records from 
the Army Reserves.  However, it is unclear whether all of 
the Veteran's Army Reserves service treatment records have 
been obtained and associated with the claims file.  In 
addition, while the Veteran has submitted his orders for a 
twenty-one day period of active duty for training beginning 
in February 2000, additional service personnel records 
appear to be outstanding, and an attempt should therefore be 
made to obtain documentation of the specific dates of 
service and any additional service treatment records.

The Veteran contends that he currently has a lower back 
disability that is related to his military service.  The 
Veteran served on both active duty and in the Army reserves.  

The Veteran served on active duty from 1979 to 1992, during 
which time his military occupational specialties were 
multiple launch rocket system crewmember, Pershing missile 
crewmember, and cannon crewmember.

In May 1984, the Veteran sought treatment complaining of 
back pain for the previous 8 months.  It was noted that 
there was no recent history of back trauma.  At his RO 
hearing, the Veteran explained that he was lifting heavy 
artillery rounds when he felt his back pop.  The Veteran 
reported that he went to sick call, but he denied having any 
x-rays taken.  No other treatment records from the Veteran's 
time on active duty mention back pain.  On medical history 
surveys completed in June 1990 and February 1992 the Veteran 
denied having any recurrent back pain; and his spine/other 
musculoskeletal was found to be normal on examination in 
June 1990.

Following his discharge from active duty, the Veteran began 
working as an exit end operator at a coil coating company.  
He also served in the Army reserves.  Private treatment 
records show x-rays of the Veteran's back taken in January 
2000 were within normal limits.  

In his claim in 2004, the Veteran asserted that he injured 
his back during reserve training in July 2000 while 
stationed at Ft. Stuart in Georgia, and he reported being 
seen at the Army Aid Station, but no records have been 
located showing such treatment.  In his substantive appeal, 
the Veteran indicated that he injured his back when he 
slipped coming out of the cab of a truck in February 2000, 
while on active duty for training at Ft. Stuart.  Records 
show that the Veteran was on active duty for training for 21 
days beginning on February 12, 2000, and a treatment record 
from February 28, 2000 was submitted in which the Veteran 
complained of lower back pain that was radiating to his legs 
for one week.   It was noted in the treatment record that 
the Veteran was getting off of a truck and slipped, and he 
was assessed with lower back pain.    

On a medical history survey in January 2001, the Veteran 
reported having recurrent back pain, and it was noted that a 
MRI of his back was normal and a pinched nerve was 
diagnosed.  The physical examination found the Veteran's 
spine/other musculoskeletal to be normal.

Private treatment records continue to show lower back 
related complaints.  For example, a February 2002 report 
notes a one to two month history of back pain and an 
assessment of low back pain.  An x-ray examination revealed 
minimal degenerative change, but no acute abnormality was 
seen.  A September 2003 MRI indicated a disc herniation at 
L5-S1 on the left; and the Veteran was diagnosed with 
degenerative disc disease in October 2003.

VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Although the 
Veteran is competent to report the both onset of a lower 
back disability during service and the continuity of 
symptoms after service, he is not competent to diagnose or 
to relate any current lower back disability to his active 
service.  Accordingly, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, during the course of this appeal it was noted 
that the Veteran was receiving Social Security 
Administration (SSA) disability.  However, the SSA decision 
and the records upon which that grant of benefits was based 
are not included in the claims folder; and because they may 
be relevant to the claim on appeal, the SSA records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Golz v. Shinseki, No. 2009-7039 (Fed. Cir. January 
4, 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army 
Personnel Center, or any other appropriate 
service department office, and obtain 
service personnel records, including the 
Veteran's NGB Form 22, and complete 
service personnel and medical records that 
document the specific dates of the 
Veteran's active duty, and active and 
inactive duty training for all periods of 
service.  A formal determination, pursuant 
to 38 C.F.R. § 3.159(c)(2), must be 
entered if it is determined that the above 
records or information do not exist or 
that efforts to obtain them would be 
futile.  In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and allow him an opportunity 
to respond.

2.  Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

3.  Then, schedule the Veteran for a VA 
examination to investigate the etiology of 
his lower back condition.
The examiner should be provided with the 
Veteran's claims file and should review 
it.  A complete rationale should be 
provided for any opinions expressed.  The 
examiner should diagnose any current back 
disability (to include degenerative disc 
disease); then, if a back disability is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
any lower back disability was incurred in 
or is due to or the result of any period 
of the Veteran's active service or active 
duty training.  In providing such an 
opinion, the examiner should note the 
Veteran's complaint of back pain during 
active service in May 1984, with normal 
findings subsequently; and his treatment 
for lower back pain after slipping from a 
truck during active duty for training in 
the Army Reserves.

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

